[DO NOT PUBLISH]

                IN THE UNITED STATES COURT OF APPEALS

                           FOR THE ELEVENTH CIRCUIT

                                                                               FILED
                                                                      U.S. COURT OF APPEALS
                                        No. 04-14356                    ELEVENTH CIRCUIT
                                                                        DECEMBER 21, 2005
                                                                         THOMAS K. KAHN
                                                                              CLERK
                                   BIA No. A95-552-332

JUAN CARLOS RUANO,

                                                            Petitioner,

                                             versus

U.S. ATTORNEY GENERAL,

                                                            Respondent.



                        Petition for Review of an Order of the
                            Board of Immigration Appeals


                                    (December 21, 2005)

Before DUBINA and KRAVITCH, Circuit Judges, and STROM*, District
Judge.

PER CURIAM:
_____________________
*Honorable Lyle E. Strom, United States District Judge for the District of Nebraska, sitting by
designation.
      Juan Carlos Ruano petitions this court for review of the Board of

Immigration Appeals’s (“BIA”) final order which affirmed the Immigration

Judge’s (“IJ”) decision to deny Ruano asylum and withholding of removal.

      The issue presented in the petition is whether Ruano provided substantial

evidence of past persecution entitling him to a presumption of future persecution.

      In Adefemi v. Ashcroft, 386 F.3d 1022, 1026-27 (11th Cir. 2004) (en banc),

cert. denied, 125 S. Ct. 2245 (2005), this court set forth the standard of review

regarding the substantial-evidence test in immigration cases:

      This court reviews administrative fact findings under the highly
      deferential substantial evidence test. Farquharson v. United States
      Att[‘]y Gen., 246 F.3d 1317, 1320 (11th Cir. 2001); Lorisme v. INS,
      129 F.3d 1441, 1444-45 (11th Cir. 1997). Under the substantial
      evidence test, we view the record evidence in the light most favorable
      to the agency’s decision and draw all reasonable inferences in favor
      of that decision.

      We “must affirm the BIA’s decision if it is ‘supported by reasonable,
      substantial, and probative evidence on the record considered as a
      whole.’” [Al] Najjar v. Ashcroft, 257 F.3d 1262, 1283-84 (11th Cir.
      2001) (quoting Lorisme, 129 F.3d at 1444-45). Thus, we do not
      engage in a de novo review of factual findings by the BIA. Similarly,
      we cannot find, or consider, facts not raised in the administrative
      forum, nor can we “‘reweigh the evidence from scratch.’”
      Mazariegos v. United States Att[‘]y Gen., 241 F.3d 1320, 1323 (11th
      Cir. 2001) (quoting Lorisme, 129 F.3d at 1444-45); see also [Al]
      Najjar, 257 F.3d at 1278 (“Courts of appeal sit as reviewing bodies to
      engage in highly deferential review of BIA and IJ determinations. . . .

                                          2
      Commensurate with this role, we cannot engage in fact-finding on
      appeal, nor may we weigh evidence that was not previously
      considered below.”). In sum, findings of fact made by administrative
      agencies, such as the BIA, may be reversed by this court only when
      the record compels a reversal; the mere fact that the record may
      support a contrary conclusion is not enough to justify a reversal of the
      administrative findings. Farquharson, 246 F.3d at 1320 (“To reverse
      a factual finding by the BIA, this Court must find not only that the
      evidence supports a contrary conclusion, but that it compels one.”);
      see also 8 U.S.C. § 1252(b)(4)(B) (“[T]he administrative findings of
      fact are conclusive unless any reasonable adjudicator would be
      compelled to conclude to the contrary . . . .”); Kenyeres v. Ashcroft,
      538 U.S. 1301, [1306],123 S. Ct. 1386, 1388, 155 L. Ed. 2d 301
      (2003) (“A reviewing court must uphold an administrative
      determination in an immigration case unless the evidence compels a
      conclusion to the contrary.”).

386 F.3d at 1026-27.

      After reviewing the record, reading the parties’ briefs, and having the

benefit of oral argument, we are unable to review adequately the petition because

of the lack of specific findings on past persecution made by the IJ. Accordingly,

we vacate the BIA’s order and remand this case to the IJ with directions to make

explicit findings about whether Ruano established past persecution and the

applicability of a presumption of a future threat to Ruano’s life or freedom.

      VACATED and REMANDED.




                                          3